UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2011 BCSB Bancorp, Inc. (Exact Name Of Registrant As Specified In Charter) Maryland 0-53163 26-1424764 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 4111 E. Joppa Road, Suite 300, Baltimore, Maryland 21236 (Address Of Principal Executive Offices)(Zip Code) (410) 256-5000 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 31, 2011, BCSB Bancorp, Inc. (the "Company") announced its unaudited financial results for the three months ended December 31, 2010. For more information, reference is made to the Company’s press release dated January 31, 2011, a copy of which is attached to this Current Report on Form 8-K as Exhibit 99.1 and is furnished herewith. Item8.01Other Events On January 26, 2011, the Company repurchased all 10,800 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, liquidation preference $1,000 per share (the “Preferred Stock”), that the Company issued to the United States Department of the Treasury (“Treasury”) pursuant to the Troubled Assets Relief Program Capital Purchase Program.A press release announcing the Company’s repurchase of the Preferred Stock is furnished as an exhibit to this Current Report on Form 8-K as Exhibit 99.2 and is incorporated herein by reference. Item9.01Financial Statements and Exhibits (d)The following exhibit is filed herewith: Exhibit 99.1 Press Release dated January 31, 2011 Exhibit 99.2 Press Release dated January 26, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCSB BANCORP, INC. Date: January 31, 2011 By: /s/Joseph J. Bouffard Joseph J. Bouffard President and Chief Executive Officer
